Title: Thomas Jefferson to Joseph Darmsdatt, 9 June 1816
From: Jefferson, Thomas
To: Darmsdatt, Joseph


          
            Dear Sir
            Monticello June 9. 16.
          
          I understand you have on hand a good supply of excellent fish. I will therefore pray you to send me my annual supply which is of 6. barrels of herrings to Lynchburg to the care of mr Archibd Robertson, and 6. barrels of herrings, and one of shad to this place, which mr Johnston a boatman of Milton will call on you for within a few days. the immediate dispatch of those to Lynchburg is of importance that they may have them for their harvest. I ask nothing about price, confident you will charge me as you do others who like myself pay sooner or later as they can. with my best wishes for your health accept the assurance of my great esteem and respect.
          Th: Jefferson
         